Citation Nr: 1506914	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  14-13 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the severance of service connection for residuals of a back injury, rated 10 percent rating, effective February 1, 2014, was proper.

2.  Whether the reduction from 40 percent to 20 percent for degenerative disc disease with protrusions at L2-3, L4-5, and L5-S1, effective February 1, 2014, was proper.

3.  Entitlement to an increased rating for Meniere's disease currently rated 30 percent.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1990 to April 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of June 2011, November 2013, and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran did not submit a notice of disagreement in response to the June 2011 rating decision that denied a higher rating for Meniere's disease.  However, new and material evidence (i.e. VA examination reports and private treatment records) was received within a year of the unappealed June 2011 rating decision.  Accordingly, the June 2011 rating decision is the proper rating action.  38 C.F.R. § 3.156(b).

In February 2014, the Veteran testified at a hearing before a Decision Review Officer at his local RO.  A transcript of the hearing is of record.  

At his February 2014 hearing, and in his April 2014 substantive appeal, the Veteran and his attorney raised a claim for TDIU, arguing that it had been previously raised as part and parcel of his June 2011 increased rating claims.

A claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of a claim for a higher rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447(2009) (per curium).  However, VA can bifurcate adjudication of the TDIU and increased rating claims, as long as the claimant has reasonable notice that this is being done.  Locklear v. Shinseki, 24 Vet. App. 311(2011). 

The Veteran submitted a formal TDIU claim in April 2011 and asserted that his service-connected back disability and Meniere's disease prevented employment.  The Veteran submitted claims for higher ratings for his service-connected hypertension, toe fracture, back disability and Meniere's disease in June 2011.

The RO denied entitlement to TDIU in a June 2011 rating decision that also adjudicated the claims for increased ratings for his service-connected hypertension, toe fracture, back disability, and Meniere's disease.  The Veteran did not appeal the denial of TDIU in that decision.  That same month, he submitted a copy of his April 2011 VA Form 21-8940, upon which he had written "Withdraw claim for unemployability.  Do not desire to seek status."  Accordingly, he withdrew his TDIU claim at that time.

In December 2011, January 2012, and in October 2013, the Veteran submitted additional claims for TDIU.  However, in signed correspondence received in September 2013, November 2013, and December 2013; the Veteran indicated that he wanted to withdraw those claims.  In December 2013, the RO issued a letter acknowledging receipt of his withdrawal of his claim for entitlement to TDIU.

Based on the factual and legal circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.  See also 38 C.F.R. § 20.201, 20.202, 20.204. 

The issue of entitlement to an increased rating for service-connected hypertension has been raised by the record in a December 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to TDIU was raised on the record at a February 2014 RO hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The grant of service connection for residuals of a back injury was in effect for more than 10 years at the time of the severance of service connection in February 2014; and there was no showing of fraud in the initial grant of service connection for such disability, or that the Veteran lacked the requisite length or character of service. 

2.  In a November 2013 rating decision, the RO reduced the disability evaluation assigned for service-connected degenerative disc disease with protrusions at L2-3, L4-5, and L5-S1 from 40 percent to 20 percent, effective February 1, 2014.

3.  At the time of the reduction, the 40 percent evaluation had been in effect for less than five years. 

4.  At the time of the reduction of the Veteran's benefits, the evidence did not reflect actual improvement of the Veteran's degenerative disc disease with protrusions at L2-3, L4-5, and L5-S1; or an improvement in his ability to function under the ordinary conditions of life and work.

5.  Prior to May 9, 2013, the Veteran's Meniere's disease was manifested by attacks of vertigo and tinnitus, but without hearing impairment.

6.  From May 9, 2013, the Veteran's Meniere's disease was manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly and tinnitus.


CONCLUSIONS OF LAW

1.  The severance of service connection for residuals of a back injury, effective February 1, 2014, was improper; restoration of service connection is warranted.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105(d), 3.957 (2014).

2.  The criteria for a restoration of a 40 percent disability rating for degenerative disc disease with protrusions at L2-3, L4-5, and L5-S1 from February 1, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344(c), 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2014).

3.  The criteria for a 40 percent rating for Meniere's disease prior to May 9, 2013; and a 100 percent rating thereafter have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Codes 6204 and 6205.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard letter sent in June 2011 satisfied the duty to notify provisions with respect to entitlement to a higher rating for Meniere's disease.

The VCAA and its implementing regulations do not apply to claims that involve the propriety of a severance of service connection, which requires application of the clear and unmistakable (CUE) standard of review.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply in matters of revision of an RO decision on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407(2002).  Based upon a review of the record, it appears the Veteran was afforded adequate explanation and due process in this matter.  Regardless, inasmuch as this decision grants the appeal, i.e., restores service connection for residuals of a back injury, any procedural omission is harmless.

In the case of a reduction, the action arises from the RO, and the duty to notify is not applicable as specific notification provisions for reductions are warranted.  The regulation governing reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  The notice requirements with respect to the rating reduction on appeal were met in an October 2012 notice letter, and inasmuch as this decision grants the appeal, i.e., restores a 40 percent rating for degenerative disc disease with protrusions at L2-3, L4-5, and L5-S1, any procedural omission is harmless.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in June 2011, March 2012, March 2013, May 2013 and in October 2013.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.   



II. Severance of Service Connection

Procedural History

In a May 1992 rating decision, service connection was granted for residuals of a low back injury.  An initial 10 percent disability rating was assigned under Diagnostic Code 5285, effective April 18, 1992, due a demonstrable deformity of the vertebral body (i.e., x-ray evidence of anterior wedging at D12-L1 due to trauma).

In a September 2000 rating decision, the RO granted service connection for degenerative disc disease with protrusions at L2-3, L4-5, and L5-S1 secondary to the service-connected disability of residuals of a low back injury.  An initial 20 percent disability rating was assigned under Diagnostic Code 5293, effective March 8, 2000.  In that same decision, the 10 percent rating for the service-connected residuals of a low back injury was continued; however, the diagnostic code was changed from 5285 to 5291.

In March 2011, the Veteran submitted a claim for an increase for his back disability.  In a June 2011 rating decision, the RO increased the evaluation for degenerative disc disease to 40 percent effective March 8, 2011.  The RO also revised the diagnostic code for the degenerative disc disease from DC 5237 to DC 5243.  The diagnostic code for the residuals of a low back injury was changed to from 5291 to 5237.

An October 2012 rating decision proposed a severance of service connection for residuals of a low back injury based on a finding of clear and unmistakable error (CUE), in that a separate rating for residuals of a low back injury and degenerative disc disease with protrusions at L2-3, L4-5, and L5-S1 constitutes impermissible pyramiding under 38 C.F.R. § 4.14.  The Veteran was mailed notice of the proposed severance in October 2012.

A May 2013 decision purported to sever service connection for residuals of a low back injury, effective August 1, 2013.  This appeal ensued. 

In a letter sent to the Veteran on November 21, 2013, the RO indicated that the May 2013 rating action had not been promulgated and that the severance would not been effective until 60 days after the November 2013 notice letter.

In a subsequent rating action issued that day, the RO severed service connection for residuals of a low back injury, effective February 1, 2014.

Analysis

Subject to the limitations in 38 C.F.R. §§ 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  38 C.F.R. § 3.105(d).  

The procedural protections of a proposed rating action, 60 days to present additional evidence, and the right to request a hearing within 30 days apply for any case in which service connection is to be severed.  In contrast to a rating reduction, there is no distinction between cases where severance of service connection would result in a reduction of overall compensation payments.  See 38 C.F.R. § 3.105(d) & (i).  If these procedures are not followed, the severance of service connection is generally void ab initio.  A review of the record demonstrates that VA met the due process requirements under 38 C.F.R. § 3.105(d) and (i).  

The limitations set forth in § 3.957 apply to this case.  Service connection that has been in effect for a disability for 10 or more years will not be severed except upon a showing that the original grant was based on fraud, or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10-year period will be computed from the effective date of the grant of service connection to the effective date of the rating decision that severs service connection, after compliance with § 3.105(d).  

Here, the initial grant of service connection for residuals of a low back injury was made effective as of April 18, 1992; 21 years prior to the November 2013 rating decision that severed service connection effective February 1, 2014.  In addition, there is no showing of fraud, or that the Veteran lacked the requisite service or character of discharge at the time of the original grant of service connection.  

The RO has indicated that the subsequent grant of a separate, compensable rating for degenerative disc disease with protrusions at L2-3, L4-5, and L5-S1 - in addition to the already service-connected residuals of a low back injury- constituted impermissible pyramiding under 38 C.F.R. § 3.14 and, therefore, was the product of CUE.  See, e.g., Russell v. Principi, 3 Vet. App. 310 (1992) (indicating that one avenue to establish CUE is a showing that the statutory or regulatory provisions at the time were incorrectly applied, the error is undebatable would have changed the outcome of the case).  Notwithstanding such finding, service connection for residuals of a low back injury is protected under the provisions of § 3.957.  Therefore, the severance of service connection was improper, and service connection for residuals of a low back injury must be restored. 


III. Rating Reduction

Procedural History

In a September 2000 rating decision, the RO granted service connection for degenerative disc disease with protrusions at L2-3, L4-5, and L5-S1 secondary to the service-connected disability of residuals of a low back injury.  An initial 20 percent disability rating was assigned under Diagnostic Code 5293.

In March 2011, the Veteran submitted a claim for an increase for his back disability.  In a June 2011 rating decision, the RO increased the evaluation to 40 percent, effective March 8, 2011.  The RO also revised the diagnostic code from DC 5237 to DC 5243.  The Veteran did not appeal this rating action.

An October 2012 rating decision proposed to reduce the rating for the degenerative disc disease with protrusions at L2-3, L4-5, and L5-S1 from 40 percent to 20 percent.  The Veteran was mailed notice of the proposed reduction in October 2012.

A May 2013 decision reduced the 40 percent rating to 20 percent, effective August 1, 2013.  This appeal ensued. 

However, in a letter sent to the Veteran on November 21, 2013, the RO indicated that the May 2013 rating action had not been promulgated and that the reduction would not been effective until 60 days after the November 2013 notice letter (i.e. as of February 1, 2014).

In a subsequent rating action issued on November 21, 2013, the RO reduced the 40 percent rating assigned for this disability to 20 percent, effective February 1, 2014. 

Analysis

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2). 

An October 2012 rating decision proposed the reduction of the schedular rating for the Veteran's degenerative disc disease with protrusions at L2-3, L4-5, and L5 from 40 percent to 20 percent.  The Veteran was notified of the proposed action in an October 2012 letter and was given the required 60 days to present additional evidence and 30 days to request a hearing before implementation of the rating reduction.  The Veteran did not request a hearing in connection with the proposed reduction within 30 days.  The RO subsequently implemented the rating reduction in a November 2013 rating decision.  The reduction was made effective February 1, 2014.  The RO then notified the Veteran of the action taken and his appellate rights in a letter sent in November 2013.  Accordingly, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i).

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18(1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c). 

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282(1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Under the general formula for rating diseases and injuries of the spine, DC 5237 (lumbosacral or cervical strain), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003) and DC 5243 (IVDS) are evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating IVDS Based on Incapacitating Episodes):with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Also, the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

At a VA examination in June 2011, the Veteran reported constant back pain that radiated into his bilateral lower extremities, with stiffness, weakness and muscle spasms.  He also had numbness and tingling in his bilateral lower extremities.   Driving more than 2 hours or walking more than 200 feet caused increased pain.  Running was precluded due to back pain.  On physical examination, his gait was slow and antalgic.  Sensory examination was normal.  On range of motion testing, forward flexion was from 0 to 20 degrees; extension was from 0 to 10 degrees; left lateral flexion was from 0 to 15 degrees; right lateral flexion was from 0 to 20 degrees; left lateral rotation was from 0 to 15 degrees; and right lateral flexion was from 0 to 15 degrees.  These ranges of motion did not change after three repetitions.  Pain was present throughout the entire range of motion.  The X-ray of the spine showed old compression deformity at T12 with secondary degenerative changes and multi-level degenerative disk disease. 

The claims file includes a letter from the VA vocational rehabilitation services dated in February 2012.  This letter indicated that the Veteran was determined to be entitled to VA vocational rehabilitation benefits, but it was also determined that it was not reasonably feasible for him to achieve a vocational goal due to his service-connected disabilities, his inability to work due to limitations associated with his disabilities and his employment history.  It was further determined that he had impaired employability (serious employment handicap) and he has not been able to overcome the impairment due to limitations associated with his service-connected disabilities.

At a VA examination in March 2012, the Veteran reported symptoms of burning sensation with disabling, popping sensations that prevented him from moving for about 4 hours, weakness, instability, stiffness.  He also reported that on flare-up his back gives out at least twice a week for about 24 hours; and he is precluded from lifting more than 30 pounds, walking more than a quarter mile, or standing more than 30 minutes.  On range of motion testing, forward flexion was from 0 to 35 degrees with pain from 15 degrees; extension was from 0 to 15 degrees; left lateral flexion was from 0 to 15 degrees with pain from 15 degrees; right lateral flexion was from 0 to 20 degrees with pain from 10 degrees; left and right lateral rotation were each from 0 to 20 degrees with pain from 10 degrees.  There was no additional limitation of motion with repetition, but the examiner noted that there was functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal and pain on movement.  Muscle strength testing and sensory examination were normal.  There were no signs or symptoms due to radiculopathy.  The examiner also indicated that the Veteran had no incapacitating episodes over the past 12 months due to IVDS. 

In support of his appeal, the Veteran submitted a copy of a referral he received in February 2013 from his private physician, Dr. Greenfield.  The referral was for 6 weeks of rehabilitation services for his back.  A clinical treatment note from this physician reflects that the Veteran had been having painful popping sensations in his lower back and centralized low back pain.  The diagnosis was lumbar disc degeneration.  Physical examination showed flexion to 10 degrees, extension to 5 degrees; and bilateral lateral bending to 20 degrees.  

An assessment of the Veteran's back, completed by Dr. Greenfield in March 2013 showed complaints of chronic low back pain.  Range of motion measurements included flexion to 15 degrees and extension to 0 degrees.  Repetitive motion testing was not conducted.  Dr. Greenfield indicated that the Veteran had functional impairment due to less movement than normal and pain on movement.  The Veteran also had muscle spasm/guarding that resulted in abnormal gait.  Radiculopathy was present in the right lower extremity only (due to involvement of L2/L3/l4/L5/S1/S2 nerve roots), which Dr. Greenfield indicated was severe.  The functional impact of the Veteran's lumbar disc disease was that it prevented moderate or heavy lifting.  He also indicated that the Veteran used a cane for ambulation.

Treatment records from Chastain Resurgens Orthopaedics dated in March 2013 show the Veteran was undergoing therapeutic treatment for his degenerative disc disease.  His complaints included chronic low back pain, muscle spasm, his back 'going out' several times, and a popping sensation in the lower back.  The records indicate that the Veteran had 'severe lumbar range of motion deficits in all planes.'  

At a QTC examination in March 2013, the Veteran reported pain with flare-ups that limited his movement.  On physical examination, the Veteran had an antalgic gait due to back pain.  On range of motion testing, forward flexion was from 0 to 90 degrees; extension was from 0 to 30 degrees; left lateral flexion was from 0 to 30 degrees with pain at 30 degrees; right lateral flexion was from 0 to 30 degrees; left and right lateral rotation were each from 0 to 30 degrees.  There was no objective evidence of painful motion except as noted.  There was no additional limitation of motion or functional loss and/or functional impairment with repetition.  Muscle strength testing, reflex examination and sensory examination were all normal.  Straight leg raise was negative and no radiculopathy was found.  The examiner indicated that the Veteran had no incapacitating episodes over the past 12 months due to IVDS.  The examiner noted that the Veteran occasionally used crutches for back pain.  The examiner further reported that the Veteran's spine impacted his ability to work in that he was unable to perform prolonged walking.  She also stated that the Veteran had no pain associated with movement, flare-ups or repetitive use over time.

The claims file also includes a copy of a January 2014 SSA decisional award which shows the Veteran was granted SSA disability benefits effective July 15, 2012.  The Veteran's severe impairments are noted to include lumbar degenerative disc disease.

At a local RO hearing in February 2014, the Veteran testified that the March 2013 QTC examiner did not perform range of motion testing.  He also testified that he informed the examiner that he was unable to stand because of his gout.  He stated that the entire examination lasted six minutes.

At the time of the reduction, the Veteran's 40 percent disability rating for his degenerative disc disease had been in effect for less than five years.  Accordingly, 38 C.F.R. § 3.344(c) is applicable to his restoration claim.  A reexamination disclosing improvement in this disability will warrant a reduction in the rating.

Based on the medical evidence, and notwithstanding the March 2013 QTC examination report, the Board finds that there has not been an overall improvement in his degenerative disc disease and or an improvement in his ability to function under the ordinary conditions of life and work.  As such, the reduction of the Veteran's disability rating from 40 percent 20 percent for his degenerative disc disease with protrusions at L2-3, L4-5, and L5-S1 was improper.

The June 2011 VA examination report shows that the Veteran had forward flexion to 20 degrees.  The March 2012 VA examination report shows that the Veteran had forward flexion to 35 degrees, but that his motion was limited to 15 degrees when pain is considered.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees.  See 38 C.F.R. § 4.71, DC 5237, 5243.  Thus, in light of DeLuca and Cullen, and resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating was met under the general schedule for evaluating spine disorders.   

The Board also finds that the evidence at the time of the November 2013 rating decision which effectuated the reduction, when viewed cumulatively, also supported the continued assignment of a 40 percent rating.  

Specifically, the clinical assessments by Dr. Greenfield showed flexion was only possible to 10 degrees in February 2013 and 15 degrees in March 2013.  The March 2013 treatment records from Chastain Resurgens Orthopaedics indicated that the Veteran had severe lumbar range of motion deficits in all planes.  The Board is mindful of the fact that the March 2013 QTC examination report showed flexion was possible to 90 degrees, which is full flexion.  However, the Board does not find that these range of motion findings, alone, sufficiently demonstrate actual improvement in the overall back disability under the ordinary conditions of life and work.  Moreover, those results are inconsistent with the prior examinations and private medical evidence.  It is further notable that the Veteran asserts that the examiner did not even perform range of motion testing.  

The Board further finds that the cumulative evidence, including SSA's characterization of this disability as a 'severe' impairment and VA vocational rehabilitation's determination that the Veteran has a serious employment handicap and is unable to work due to limitations associated with his disabilities - does not suggest an actual overall improvement in his ability to function, specifically under the ordinary conditions of work.  

Finally, in making this decision, the Board has fully considered the lay assertions of record.  The Veteran is competent to report on his current symptomatology and the Board finds his lay statements credible to the extent that they demonstrate he continues to have serious impairment due to his back disability, as opposed to an overall improvement in his ability to function under the ordinary conditions of life and work.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994).  Therefore, resolving all reasonable doubt in the Veteran's favor, the reduction of the rating from 40 percent to 20 percent was not proper.  The 40 percent evaluation for degenerative disc disease with protrusions at L2-3, L4-5, and L5-S1 is restored as of February 1, 2014.


IV. Increased Rating

The Veteran seeks a higher rating for his Meniere's disease.  He is currently has a 30 percent evaluation under Diagnostic Code 6204.  

VA outpatient treatment records dated from April 2011 to May 2011 show that the Veteran's Meniere's disease was considered to be stable.

The report from a VA examination conducted in June 2011 shows that the Veteran denied experiencing hearing loss, but endorsed intermittent episodes of vertigo with dizziness and a sensation of the room spinning.  These symptoms reportedly lasted three times a week for 3 hours.  He also reported intermittent episodes of tinnitus that occurred once every 3-4 months with symptoms lasting for a couple of weeks.  His symptoms were worse when he has upper respiratory infections.  He was unable to tolerate high-pitched noise.  The Veteran also noted that when he worked previously, he missed 3 days a months due to dizziness and vertigo.  He also reported that the Meniere's disease impaired his ability to drive and required that he stop and rest.  He stated that he had been laid off from his desk job at the Census Bureau in April 2010.  

The examiner noted that on physical examination, the Veteran's auditory acuity was grossly normal.'  He experienced vertigo with extraocular movement testing and his gait was slow and antalgic.  The examiner provided a diagnosis of Meniere's with intermittent episodes of vertigo, tinnitus, and difficulty with balance.  The examiner determined that this disability had no impact on the Veteran's activities of daily living, except that he was unable to drive with episodes of vertigo.  The examiner further expressed the opinion that the Veteran would have difficulty with jobs that require physical labor as he has symptoms of dizziness, vertigo and difficulty with balance when getting up too quickly or with rapid head movements.  The examiner determined that the Veteran could pursue sedentary labor, but he would need to take off from work periodically when he had active symptoms.  He also would have difficulty driving with active symptoms from vertigo, tinnitus, or loss of balance.  Audiometric testing was not performed.  

The Veteran underwent another VA examination in March 2012.  Audiometric testing was not performed.  The examination report shows that his symptoms included lightheadedness, dizziness with repetitive motion or rapid movement, and photophobia.  These symptoms were reportedly exacerbated with his upper respiratory illnesses.  The Veteran also stated that stress causes him to shake and spin, which affects employment.  He indicated that vertigo occurred more than once a week and lasts less than an hour.  No other symptoms were noted (e.g. tinnitus, hearing loss, staggering, hearing impairment w/vertigo).  On physical examination, the Veteran's gait was observed to be slow and unsteady, which the examiner attributed to his back condition.  Romberg test was normal/negative.  Limb coordination test was also normal.  Following the examination, the examiner determined that the Meniere's disability impacted the Veteran's ability to work.  The examiner explained that the Veteran would have difficulty performing 'safety sensitive' employment such as operating machinery, prolonged standing more than 4 hours, or duties requiring frequent bending.  He would otherwise be capable of any other strenuous or sedentary type employment and he was able to secure and maintain substantially gainful employment.

Private treatment records dated in January 2013 from Divinity Internal Medicine and Associations, show the Veteran complained of vertigo and tinnitus; but he denied hearing loss.  The physician provided a diagnosis of vertigo, secondary to fluid in the semicircular canal.

At a VA examination on May 9, 2013, the Veteran's symptoms were noted to include tinnitus, disequilibrium, and vertigo.  He reported that episodes of those symptoms had increased and were occurring several times a week.  The examiner indicated that other diagnoses included tinnitus, and sensorineural hearing loss.  The triggers for his tinnitus, disequilibrium, and vertigo included loud noise (such as babies crying, music, and car horns).  The Veteran also reported that these symptoms had caused a decrease in his quality of life and also interfered with activities of daily living.  Following the examination, the examiner determined that the Meniere's syndrome affected the Veteran's his ability to work.  The examiner explained that the Veteran has sudden onset of vertigo when exposed to loud noise or stressful situations.  The episodes are unrelenting from 1 hour to 1-2 days and the Veteran must stop activity and go into a dark, quiet environment.  The examiner further noted that the Veteran's constellation of symptoms include severe nausea, disequilibrium that cause him to stagger (must hold onto something to prevent falling); and excessive fatigue as a side effect of the use of his medication to control the dizziness.  The examiner explained that Meclizine and Scopolamine, when used together, will potentiate the Veteran's drowsiness and fatigue.  As for the diagnosis, the examiner stated that the diagnosis of vertigo had changed and had progressed into Meniere's syndrome which likely is a permanent and progressive condition.   

At an October 2013 QTC ear disease examination; an examiner determined that the Veteran's established diagnosis of Meniere's disease had changed to benign paroxysmal positional vertigo (BPPV) or vestibular neuritis.  The examiner indicated the BPPV symptoms included hearing impairment with attacks of vertigo, cerebellar gait, tinnitus, and vertigo all of which occur more than once weekly, and staggering that occurred 1 to 4 times per month.  Following a physical examination, the examiner stated that there was no etiology to render a diagnosis of Meniere's syndrome based on the current examination.  He noted that the current audiogram showed normal hearing in both ears by otoacoustic emission testing and an unreliable response by pure tone testing.  The examiner explained that a characteristic of Meniere's syndrome is hearing loss in one ear with the progression of the disease.  Based on the current examination, the examiner provided a diagnosis of BPPV aggravated by the long-term use of Meclizine, but he recommended further testing of ENG and/or ECOG to either rule out or confirm a diagnosis BPPV or vestibular neuritis.  

The report from the October 2013 audiogram referenced above, shows hearing loss was indicated by pure tone testing.  However, handwritten notes on the test results appear to indicate that pure tone audiometry results were not consistent with speech recognition testing in both ears.  The handwritten notes further state that the Veteran did not cooperate and wanted the testing to stop because he could not tolerate the sound.  It was also noted that he demonstrated hypersensitivity to anything in his ears.  The notes also state there was poor repeatability during testing.  

In a written opinion dated in October 2013, a private ear, nose and throat physician (Dr. Leslie) indicated she had treated the Veteran for persistent vertigo, hearing loss and tinnitus.  Dr. Leslie also stated that the Veteran was previously diagnosed with Meniere's disease and he still suffered from it.

In January 2014, SSA determined that the Veteran was entitled to disability benefits due to his vertigo and Meniere's disease.  SSA determined that the Veteran had been disabled since July 2012.  In reaching that determination, SSA relied on a private medical consultant's (Dr. Buda) November 2013 opinion.  Dr. Buda determined that the Veteran's Meniere's constituted a 'severe medical impairment' due to his frequent attacks of vertigo despite treatment; tinnitus and hearing loss as demonstrated on audiometry; and a disorder of vestibular labyrinthitis system.  

At his February 2014 hearing, the Veteran testified that he is always light-headed and spinning.  He stated that he does not drive very much because these symptoms can appear at any time.  He also noted that bright lights bother him and he cannot look at a computer screen like he used to.  His tinnitus wakes him up out of his sleep.  The Veteran also described his difficulty with balance and how it had affected his activities of daily living such as needing to use a high chair to cook and wash dishes, and take bathes instead of showers.  He also reported that the vertigo attacks now occurred more frequently than ever and were daily.


Analysis

Under Diagnostic Code 6204, a maximum rating of 30 percent is assigned for a peripheral vestibular disorder with symptoms of dizziness and occasional staggering.  A note provides that hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87. 

Under Diagnostic Code 6205, Meniere's syndrome (endolymphatic hydrops), a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  

A Note to Diagnostic Code 6205 provides that Meniere's syndrome can be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder (Diagnostic Code 6204)), hearing impairment (38 C.F.R. § 4.85), and tinnitus (Diagnostic Code 6260), whichever method results in a higher overall evaluation.  But a combined evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under Diagnostic Code 6205 is inappropriate.  38 C.F.R. § 4.87. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability therefrom, and coordination of rating with impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

For the period prior to May 9, 2013, a rating of 40 percent, but no higher, is warranted under DC 6205.  

The Note to Diagnostic Code 6205 provides that Meniere's syndrome can be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder (Diagnostic Code 6204)), hearing impairment (38 C.F.R. § 4.85), and tinnitus (Diagnostic Code 6260), whichever method results in a higher overall evaluation.  

The evidence in this case reflects that the Veteran's Meniere's disease manifests with symptoms of tinnitus and vertigo.  Combining the Veteran's previously assigned rating of 30 percent for vertigo (peripheral vestibular disorder, Diagnostic Code 6204), with a separate 10 percent for tinnitus (Diagnostic Code 6260) would result in a combined rating of 40 percent.  A 10 percent rating is the maximum rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.
 
Evaluating the Veteran's Meniere's syndrome under the criteria set forth in DC 6205 alone would not result in a higher rating of 60 percent.  

The rating criteria, at a minimum, require hearing impairment along with the attacks of vertigo and cerebellar gait.  In this case, there are no audiometric reports of record prior to May 2013 that demonstrate hearing impairment and hearing impairment was not reported by the Veteran at the June 2011 or the March 2012 VA examinations.  Also, the private treatment records from Divinity Internal Medicine and Associations, dated in January 2013, show the Veteran specifically denied having hearing loss.  The Veteran's lay statements submitted in support of his appeal also do not include any complaints of hearing impairment.  The Veteran's Meniere's disease was not shown to manifest with hearing impairment prior to May 2013.  Therefore, the criteria for an even higher rating of 60 percent are not met for the appeal period prior to May 9, 2013.

For the appeal beginning May 9, 2013, however, the Board finds that the criteria for a 100 percent rating are met.

A 100 percent rating under Diagnostic Code 6205 is warranted when there is hearing impairment with attacks of vertigo and cerebellar gait, occurring more than once weekly, with or without tinnitus.  

The evidence of record is somewhat conflicting with regard to whether the Veteran's Meniere's symptoms include hearing impairment.  The May 2013 examiner indicated that hearing loss was present, although an audiometric examination was not performed.  The report from the October 2013 audiogram shows hearing loss was indicated by pure tone testing, but the reviewing VA examiner found the results were unreliable and also noted hearing was normal in both ears by otoacoustic emission testing.  The October 2013 opinion from Dr. Leslie indicates the Veteran has hearing loss and the SSA medical consultant determined that hearing loss was demonstrated on audiometry testing.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran does have hearing impairment.

The evidence shows that the Veteran's Meniere's disease has manifested with sensorineural hearing loss with symptoms of vertigo and cerebellar gait that occur more than once a week.  Tinnitus is also present.  The May 2013 examiner indicated that the Veteran's disequilibrium causes him to stagger.  The October 2013 provided a finding of cerebellar gait.  Both the May and October 2013 examination reports reflect that the symptom of hearing impairment, vertigo, tinnitus and cerebellar gait occur more than once a week.  These findings are consistent with the Veteran's February 2014 testimony.

Resolving reasonable doubt in the Veteran's favor, as of May 9, 2013, the Veteran meets the criteria for a 100 percent rating under Diagnostic Code 6205 for his service-connected Meniere's disease.  

For the period prior to May 9, 2013, the evidence shows that the Veteran's service-connected Meniere's disease resulted in dizziness, vertigo and cerebellar gait, but without hearing impairment.  For the period beginning May 9, 2013, the evidence shows that the Veteran's service-connected Meniere's disease manifests with hearing impairment, with attacks of vertigo, tinnitus and cerebellar gait occurring more than once a week.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected Meniere's disease disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).   


ORDER

Service connection for residuals of a back injury with a separation 10 percent rating is restored effective as of February 1, 2014.

The 40 percent rating for degenerative disc disease with protrusions at L2-3, L4-5, and L5-S1 is restored effective as of February 1, 2014.

Subject to the laws and regulations governing payment of monetary benefits, a 40 percent rating for Meniere's disease is granted for the period prior to May 9, 2013; a 100 percent rating is granted thereafter.  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


